TilsoN, Judge:
The three appeals listed above have been submitted for decision upon the following stipulation:
1. That the rayon mats from Japan covered by the reappraisements specified above are articles of rayon which in all material respects is such or similar to the rayon in the articles the subject of the decision in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and which was appraised on the same basis, the issue herein being the same as the issue in the aforesaid case, and that the record in that case may. be incorporated herein;
2. That the appraised value of the rayon mats covered by the reappraise-ments noted above, less any additions made by the importer by reason of the so-called Japanese consumption tax to meet advances by the appraiser in similar cases, represents the export value of such merchandise under the decision above stated, and that there was no higher foreign value at the time of exportation thereof;
Accepting this stipulation as a statement of fact, I find and bold tbe proper dutiable foreign value of tbe rayon mats covered by said appeals to be tbe value found by th'e appraiser, less any additions made by tbe importer by reason of tbe so-called Japanese consumption tax to meet advances made by tbe appraiser in similar cases then pending in reappraisement. Judgment will be rendered accordingly.